PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/674,427
Filing Date: 10 Aug 2017
Appellant(s): ESTRUCH et al.



__________________
Michael J. Tsimaras
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/16/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/19/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Rejection under 35 USC 112(a) — Alleged Lack of Enablement

Appellant begins the Argument section not with an argument, but with a description of the only intended use of the claimed method, i.e., the diagnosis of inflammatory bowel diseases (IBDs).  It must be noted then that a rejection under 35 U.S.C. 101 was considered by the Primary Examiner, in consultation with a Supervisory Patent Examiner and a Quality Assurance Specialist, wherein it was decided that, as the claims recite no judicial exception, no such rejection should be made.

Appellant alleges that the Examiner has ignored:
“…the plain language of the claims”.

Such is not the case.  The claims simply fail to recite a required quantification step that would allow for the determination of the “level” of an autoantibody.  Certainly the presence of absence of said autoantibody is determined by the “detecting” step of Claim 1.

“level” of the autoantibody of the claims can be determined by:
“…measuring the optical density or fluorescence units in the test sample and interpolating the measurement onto a standard curve.”

The Examiner does not disagree; however, such an assay is recited only in Claim 8 which is not rejected for a lack of enablement.

Appellant argues that such assays are enabled by the specification.

Again, the Examiner does not disagree; however, the specification must be enabling for the method that is claimed, and, in this instance, the required method step is only recited in Claim 8 (which is not rejected for a lack of enablement).  By Appellant’s logic the claims need not recite any real method steps, i.e., a preamble would be sufficient because the skilled artisan could figure out how the method is performed by reading the enabling specification.  However, as M.P.E.P 2173.05(q):
“Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.”

By Appellant’s logic Claim 1 could simply recite:
“A method for detecting the presence, absence, and/or level of one or more inflammation-associated autoantibodies in a sample obtained from a human patient, wherein the autoantibodies are selected from one or more of
1) autoantibodies to a calprotectin,
ii) autoantibodies to an integrin,
i) autoantibodies to a lactoferritin,
iv) antiantibodies to a C-reactive protein.
i.e., essentially a “Use” claim.  Yet Appellant follows with method steps therefore (which should be unnecessary).  Further, by Appellant’s logic, as also set forth in M.P.E.P 2173.05(q), it might prove impossible to determine the metes and bounds of a claim reciting only a preamble, i.e., missing required steps.  Additionally, as set forth in M.P.E.P. 2164.01, it is the “subject matter of the claims” that the specification must provide enablement for.

Interestingly, in Appellant’s arguments regarding Claim 13, Appellant has clearly torpedoed his own case.  Appellant argues that:
“…it [the specification] explicitly defines each step of the assay and defines the manner in which the antigens are bound to substrates, in order to allow for detection of antibodies with said antigens. It provides explicit and detailed steps to follow in order to achieve the detection discussed at length above.”

Detection, yes; quantification no.  Clearly, quantification is required to determine the level of an autoantibody, and such is not “explicitly defined” by the rejected claims.

Rejection under 35 USC 103 — Alleged Obviousness

I. The cited references do not make obvious detection of the autoantibodies as claimed

Appellant states that Kuna, the primary reference, does not teach autoantibodies which bind calprotectin.

Such is not true, the anti-nuclear cytoplasmic autoantibodies (ANCA) of the reference likely do bind calprotectin whether Kuna knew it or not.

Appellant states that it is not clear what is meant by “anti-calprotectin ANCA”.

“Anti-calprotectin ANCA” means an ANCA antibody that specifically binds calprotectin.

Appellant alleges:
“Kuna never uses the term “anti-calprotectin ANCA” and specifically teaches that the anti-neutrophil cytoplasmic autoantibodies (ANCA) found in IBD patients are not directed to calprotectin, but rather to other unknown proteins…” (emphasis added).

Appellant’s allegation is clearly false.  Since Kuna does not specifically disclose calprotectin (thus, the use of secondary reference in the rejection) it is impossible for Kuna to teach that the ANCA found in IBD patients are not directed to calprotectin, i.e., the reference cannot specifically teach what the author does not know.

Regarding the teachings of Kuna, Appellant concludes:
“…the target antigen for anti-neutrophil cytoplasmic autoantibodies (ANCA), while not known with certainty, is likely not calprotectin or any of the antigens listed in claim 1.”

Again, Appellant’s allegation is clearly false.  To state that the ANCA of Kuna are not specific for calprotectin is in direct contradiction to the disclosure of the specification that ANCA are specific for calprotectin.

Appellant alleges a lack of motivation to modify the methods of Kuna.

Adequate, and obvious, motivation is provided in the rejection.

Appellant argues that any modification of the method of Kuna would render it, “…unsuitable for it’s intended purpose”.

Such could obviously be said about the modification of the method of any primary reference in a rejection for obviousness.  Moreover Kuna herself concludes with a need for such:
“At the current time, there is insufficient evidence of usefulness of serological markers in monitoring the treatment of IBD patients.”
Clearly, better markers for IBD needed to be discovered.

Appellant next alleges that:
“The Examiner asserts that Brandtzaeg teaches that calprotectin is abundant, and from that, concludes that it is obvious that there would be autoantibodies to it. There is no scientific basis for this assertion. The human body contains a great many proteins, many in far greater abundance than calprotectin, but the body does not normally mount an autoimmune response to its own proteins. Moreover, despite the intensive study described by Kuna and the teachings of Brandtzeig, such autoantibodies are not mentioned in the cited art.”

First note that Appellant’s clear mischaracterization of the Examiner’s position does not comprise a compelling argument.  Moreover, mischaracterizations might serve to cast doubt on the credibility of one making such mischaracterizations.  Regardless, the statement that “The human body contains a great many proteins…” is obviously true, but just as obviously irrelevant.  It is the cytoplasmic proteins of neutrophils that are under consideration and calprotectin is, without question, the most abundant thereof.

Appellant argues that Cerutti and Rescigno do not teach IgA antibodies associated with IBD.

Given that the number of antibody classes can be counted on one hand, and that IgA is involved in intestinal homeostasis, it would have been obvious to the ordinarily skilled artisan at the time of filing to assay for said antibody class to determine whether or not IgA antibodies were the ANCA involved in IBDs.

Appellant concludes the section with a statement of a lack of expectation of success.

A lack of expectation of success?  A lack of expectation of finding autoantibodies of one of the most important antibody classes to intestinal homeostasis specific for the most abundant cytoplasmic protein in neutrophils?  The position is untenable.

 II. There can be no rationale for obviousness where the prior art of record suggests that the claimed autoantibodies do not exist.  

Appellant argues that the method of the claims was not obvious to Kuna.

So what?  It is in view of the combined reference that the claimed method is obvious.

Appellant cites Wahren et al. as teaching that autoantibodies specific for calprotectin are not found in systemic lupus erythematosus patients (SLE).

Appellant has now entered true red herring territory.  As any ordinarily skilled artisan knew at the time of filing, each autoimmune disease in which autoantibodies are involved, involve a different set of autoantibodies specific for the disease.  For example, autoantibodies specific for insulin and GAD65 are found in diabetic patients, but not in patients with other autoimmune diseases.  Autoantibodies specific for myelin basic protein are found in patients with multiple sclerosis, but not in patients with other autoimmune diseases.  Regarding SLE, autoantibodies specific for double-stranded DNA are found in patients suffering from said disease, but not in patients with other autoimmune diseases.  Regarding rheumatic diseases (such as rheumatoid arthritis), autoantibodies specific for citrullinated proteins such as vimentin are found in patients suffering from said diseases, but not in patients with other autoimmune diseases.    And note that all of these proteins are well tolerated, until they are not, and an autoimmune disease then develops.

Moreover, when Wahren et al. was cited in the Office action of 9/30/2019 said reference comprised anticipatory art for the claims as were then pending, i.e., detecting the absence of an anti-calprotectin autoantibody of any class.  In response to the rejection Appellant amended the claims to encompass only auto-antibodies of the IgA class and the rejection employing said reference was withdrawn.

Appellant next alleges:
“The teachings of Wahren and Kuna (both cited and relied on by the Examiner) directly contradict the Examiner’s speculation that the abundance of calprotectin in the body would make obvious the presence of autoantibodies to calprotectin in IBD patients, or any patients.”

Again, Appellant’s mischaracterizations, this time of both the teachings of the references and the Examiner’s position, do not comprise a compelling argument.  The teachings of the references do not “contradict” the Examiner and the Examiner was not “speculating” about calprotectin.

III. Claim 13 is not disclosed or rendered obvious by the prior art.

Appellant argues that the Examiner has not addressed the limitations of Claim 13.

Said limitations simply comprise the generic steps of an immunoassay such as an ELISA, including that of Kuna which was cited.  Said steps would have been obvious to the ordinarily skilled artisan at the time of filing.




For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/G. R. EWOLDT/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        
Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644 
                                                                                                                                                                                                       /MISOOK YU/Supervisory Patent Examiner, Art Unit 1642                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.